DETAILED ACTION
This Office Action is in response to an application filed on March 17, 2021, in which claims 1 through 20 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim for domestic benefit as a Continuation of U.S. Application No. 16/155,382 filed on October 9, 2018, now U.S. Patent No. 10,999,299.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 31, 2021, June 15, 2021, and December 9, 2021 were filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1-19 of commonly-owned U.S. Patent No. 10,999,299.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:

Claims 1, 16, and 20 of the instant application are merely broader recitations of that which is recited in claims 1, 18, and 19 of U.S. Patent No. 10,999,299.  That is, claims 1, 16, and 20 of the instant application are anticipated by claims 1, 18, and 19 of U.S. Patent No. 10,999,299.  

Dependent claims 2-15 and 17-19 are each (presumably) dependent upon one of claims 1, 16, or 20, and are therefore rejected at least by virtue of that dependency.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claim 8 is dependent upon itself, and is thus indefinite.  
For the purposes of this instant Office Action, no prior art rejections will be applied to claim 8 herein, until such time the claim is amended to cure the aforesaid indefiniteness.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 1-4, 6, 7, 9, 11, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Truong, et al., U.S. Pub. No. 2017/0039890, in view of Sumers, Theodore Russell, U.S. Pub. No. 2017/0236411 (hereinafter referred to as Sumers).  

With regard to claim 1, Truong teaches a network communication interface to communicate, over one or more networks, with computing devices of drivers (Truong, [0022]; [0026]-[0027]); one or more processors (Truong, [0016]); and one or more memory resources storing instructions that, when executed by the one or more processors (Truong, [0016]; [0022]), cause the computing system to: determine, based at least in part on the location data received from a computing device of a respective driver, a set of locational attributes of the respective driver (Truong, [0032]-[0033]; velocity and/or acceleration along with GPS data attributes are received from a respective driver); determine whether one or more anomalous locational attributes are present in the set of locational attributes of the respective driver (Truong, [0033]-[0034]; interpretations of locational attributes in view of objective driver profile can be made to determine driving too fast or aggressive, which is/are anomalous attributes); and in response to determining that one or more anomalous locational attributes are present, associate a data set with a driver profile of the respective driver (Truong, [0032]; [0037]-[0040]).  
Truong does not explicitly disclose, but Sumers teaches in the same field of endeavor, receive, over the one or more networks, location data from the computing devices, each of the computing devices operating a designated application associated with the application service (Sumers, [0020]; [0032]; [0052]; location of driving is a monitored factor).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Truong with the teachings of Sumers.  The motivation for this combination is to monitor and evaluate concerning driver behavior (Sumers, [0020]; [0052]).  

With regard to claim 2, Truong in view of Sumers teaches the limitations of claim 1, as stated.  Truong in view of Sumers further teaches wherein the set of locational attributes comprises at least one of a position, a velocity, an acceleration, or an elevation of the respective driver (Truong, [0032]-[0033]).  

With regard to claim 3, Truong in view of Sumers teaches the limitations of claim 1, as stated.  Truong in view of Sumers further teaches determine whether the respective driver is operating a location-spoofing application by applying a location-based feasibility model to the set of locational attributes (Sumers, [0036]; [0040]-[0045]; [0049]-[0050]; reference discloses numerous means through which vehicle/user location spoofing can be detected based upon data received).  

With regard to claim 4, Truong in view of Sumers teaches the limitations of claim 1, as stated.  Truong in view of Sumers further teaches wherein the location-based feasibility model outputs a determination of whether the respective driver is operating a location-spoofing application (Sumers, [0047]-[0050]; [0069]).  

With regard to claim 6, Truong in view of Sumers teaches the limitations of claim 1, as stated.  Truong in view of Sumers further teaches wherein the location-spoofing application comprises a third-party global positioning system (GPS) spoofing application (Sumers, [0047]-[0050]; [0069]).  

With regard to claim 7, Truong in view of Sumers teaches the limitations of claim 1, as stated.  Truong in view of Sumers further teaches wherein the executed instructions cause the computing system to determine whether the respective driver is operating a location-spoofing application by running the set of locational attributes through a set of computational rules that output a determination of whether the respective driver is operating a location-spoofing application (Sumers, [0047]-[0050]; [0069]).  

With regard to claim 9, Truong in view of Sumers teaches the limitations of claim 1, as stated.  Truong in view of Sumers further teaches a database storing sets of driving profiles for various road segments of the region; wherein the executed instructions cause the computing system to determine whether the respective driver is operating a location-spoofing application by (i) performing a lookup in the database for a matching driving profile corresponding to a road segment traveled by the respective driver as indicated by the location data received from the computing device of the respective driver, and (ii) comparing the set of locational attributes of the respective driver with the matching driving profile (Truong, [0032]; [0037]-[0040]).  

With regard to claim 11, Truong in view of Sumers teaches the limitations of claim 1, as stated.  Truong in view of Sumers further teaches wherein associating the data set with the driver profile of the respective driver causes the respective driver to be excluded from matching operations in connection with the application service (Truong, [0060]).  

With regard to claim 14, Truong in view of Sumers teaches the limitations of claim 1, as stated.  Truong in view of Sumers further teaches wherein the one or more anomalous locational attributes correspond to one or more location points being added by a location-spoofing application to increase distance traveled by the respective driver (Sumers, [0047]-[0050]; [0069]).  

With regard to claim 16, Truong teaches a non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors (Truong, [0016]; [0022]) to: determine, based at least in part on the location data received from a computing device of a respective driver, a set of locational attributes of the respective driver (Truong, [0032]-[0033]; velocity and/or acceleration along with GPS data attributes are received from a respective driver); determine whether one or more anomalous locational attributes are present in the set of locational attributes of the respective driver (Truong, [0033]-[0034]; interpretations of locational attributes in view of objective driver profile can be made to determine driving too fast or aggressive, which is/are anomalous attributes); and in response to determining that one or more anomalous locational attributes are present, associate a data set with a driver profile of the respective driver (Truong, [0032]; [0037]-[0040]).  
Truong does not explicitly disclose, but Sumers teaches in the same field of endeavor, receive, over one or more networks, location data from computing devices of drivers, each of the computing devices operating a designated application associated with an application service (Sumers, [0020]; [0032]; [0052]; location of driving is a monitored factor).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Truong with the teachings of Sumers.  The motivation for this combination is to monitor and evaluate concerning driver behavior (Sumers, [0020]; [0052]).  

With regard to claim 18, Truong in view of Sumers teaches the limitations of claim 16, as stated.  Truong in view of Sumers further teaches wherein the one or more anomalous locational attributes correspond to one or more location points being added by a location-spoofing application to increase distance traveled by the respective driver (Sumers, [0047]-[0050]; [0069]).  

With regard to claim 20, Truong teaches determining, based at least in part on the location data received from a computing device of a respective driver, a set of locational attributes of the respective driver (Truong, [0032]-[0033]; velocity and/or acceleration along with GPS data attributes are received from a respective driver); determining whether one or more anomalous locational attributes are present in the set of locational attributes of the respective driver (Truong, [0033]-[0034]; interpretations of locational attributes in view of objective driver profile can be made to determine driving too fast or aggressive, which is/are anomalous attributes); and in response to determining that one or more anomalous locational attributes are present, associating a data set with a driver profile of the respective driver (Truong, [0032]; [0037]-[0040]).  
Truong does not explicitly disclose, but Sumers teaches in the same field of endeavor, receiving, over one or more networks, location data from computing devices of drivers, each of the computing devices operating a designated application associated with an application service (Sumers, [0020]; [0032]; [0052]; location of driving is a monitored factor).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Truong with the teachings of Sumers.  The motivation for this combination is to monitor and evaluate concerning driver behavior (Sumers, [0020]; [0052]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Fernandez, et al., U.S. Patent No. 9,967,750: directed to the prevention of location spoofing and verification of actual location information by use of various metrics.  
Rawat, Sachin, U.S. Pub. No. 2017/0111364: Directed to detection/prevention of fraudulent vehicle-for-hire application usage by leveraging user account information from trusted accounts.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
September 23, 2022